43343-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 01/28/2022 is acknowledged and entered. Claims 4, 8, 11 and 20 have been canceled. Claims 1-3, 5-7, 9-10, 12-15 and 17-19 have been amended. New claims 21-23 have been added. Claims 1-3, 5-7, 9-10, 12-19 and 21-23 are currently pending in the application. 
Claim objections have been withdrawn due to the Applicant’s amendment.
	Claim rejections under 35 USC 101 have been withdrawn due to the Applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites: “sending an instruction to the autonomous vehicle that it can depart from a dropoff location”, However, the Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). The concept of instruction the vehicle to depart the dropoff location is not described in the Specification.  
When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."  Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). Examiner agrees that the recited limitations would be obvious or well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement.  No limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966. 	Therefore, the recited newly introduced limitations constitute new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-10, 12-13, 15-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 2014/0136414 A1) in view of Greenberger et al. (US 2019/0180236 A1) and further in view of Brady et al. (US 10,303,171 B1). (IDS of 06/17/2021)

	Claims 1, 9 and 17. Abhyanker discloses a computer-implemented method, comprising: 
	receive a transportation request for autonomous transportation of an item from a peer-to-peer marketplace by the system that schedules an autonomous vehicle; [0655]; [0658]
	receive a communication indicating that the item has been received in a lockbox inside the autonomous vehicle; [0502]; [0107]
	receive a communication indicating that the item has been retrieved from the lockbox inside the autonomous vehicle. [0502] 
	Abhyanker does not explicitly teach that said system schedules an autonomous vehicle for passenger ridesharing and goods transportation; direct a user device of the user using the peer-to-peer marketplace and requesting the autonomous transportation to an user interface to provide details pertaining to the autonomous transportation; receive an instruction from the user device by the transportation service computing system to unlock the autonomous vehicle; relay the instruction to unlock the autonomous vehicle to the autonomous vehicle, which is disclosed in Greenberger et al. (Greenberger) [0009]; [0057]; [0066]; [0082]; [0096]; [0097] – [0111]; [0138]; [0139]; [0152] – [0155]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to include the recited limitations, as disclosed in Greenberger, for the benefit of better utilization of the empty seats in traditional passenger vehicles, thus lowering fuel usage and transport costs, as specifically stated in Greenberger [0007].
	Abhyanker does not explicitly teach: sending a notification to the peer-to-peer marketplace that the item has been delivered, which is disclosed in Brady et al. (Brady) Figs. 11, 14; 15; C. 3, L. 1-2; C. 58, L. 61-64; C. 66, L. 5-11; C. 67, L. 19-22, 57-60      
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to include the recited limitations, as disclosed in Brady, for the benefit of enabling the management system to  receive tracking data regarding the locations of the autonomous vehicles and use that data for status monitoring, answering location status requests, and sending notifications regarding the current location of the vehicles, as specifically stated in Brady. C. 3, L. 12-17.

	Claims 2 and 10. The method of claim 9, wherein the user interface to provide details pertaining to the autonomous transportation is configured to be presented to a buyer, and to receive a user ID for the buyer for an autonomous transportation service, and to receive a drop-off location for the item. Abhyanker; Figs. 20 and 54; [0222]; [0230]; [0235]; [0240]; [0241]; [0258]-[0260]; [0265]; [0403]; [0655]. Same rationale as applied to claims 1 and 9.

	Claims 3.  The method of claim 9 wherein the communication indicating that the item has been received in the lockbox is a communication from the autonomous vehicle indicating that the lockbox is locked and that at least one sensor of the lockbox detects the presence of the item within the lockbox. Brady; C. 11, L. 52-67; C. 12, L. 47-62. Same rationale as applied to claims 1 and 9.

	Claims 5 and 13.  The method of claim 9 wherein the user interface to provide details pertaining to the autonomous transportation is configured to be presented to a seller, and to receive a user ID for the seller for an autonomous transportation service, and to receive a pick-up location for the item. Abhyanker; Figs. 20 and 54; [0222]; [0230]; [0235]; [0240]; [0241]; [0258]-[0260]; [0265]; [0403]; [0655]; [0658]. Same rationale as applied to claims 1 and 9.

	Claims 7 and 15.  The method of claim 9 wherein the transportation request is received via an API provided by a transportation service, the Application programming Interface (API) specifying fields for item dimensions, weight, pictures, description, value, and item ID. 
	Official Notice is taken that it is old and well-known to provide said information in shipping or transportation industry for the benefit of calculating proper charges and enhancing security. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to include the recited limitations, for the benefit of calculating proper charges and enhancing security.

	Claims 12 and 18.  The method of claim 9 wherein the communication indicating that the item has been retrieved from the lockbox is a communication from the autonomous vehicle indicating that at least one sensor of the lockbox detects that the lockbox is empty. Brady; C. 11, L. 52-67; C. 67, L. 15-18. Same rationale as applied to claims 9 and 17.

	Claim 16.  The method of claim 10 wherein the providing the user interface comprises initiating a redirect flow causing the peer-to-peer marketplace to request interfaces from an Internet address or from a local autonomous transportation 
application, the method comprising: after the autonomous transportation application has received the user ID for the buyer and a drop-off location for the item, returning the user to a user interface of the peer-to-peer marketplace. 
	Official Notice is taken that the recited limitations - e.g., providing links for external application in the browser application directly, and returning back to the browser application - are old and well-known in the art. Such techniques ensure
that users do not have to waste time by entering numerous inputs and searching for various links, thereby making the human-machine interface more efficient. Also, these techniques also help to conserve power, increase the time between battery charges, and help to extend the life of the touch-sensitive display by requiring a fewer number of touch inputs. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to include the recited limitations, for the benefit of increasing efficiency of the human-machine interaction, as well as conserving power and increasing the time between battery charges.

	Claim 21.  The method of claim 9 comprising:
	receiving a confirmation for the user device that the buyer has accepted the item;
	sending an instruction to the autonomous vehicle that it can depart from a dropoff location. Brady; C. 11, L. 52-67; C. 67, L. 15-18. Same rationale as applied to claim 9.
	Claim 22.  The method of claim 9 comprising:
	providing a communication interface to connect a buyer and a seller to negotiate a final price for the sale of the item. Greenberger discloses reimbursing seller for purchased goods [0184], thereby suggesting the negotiating limitation. 
	Alternatively, Official Notice is taken that it is old and well-known to negotiate a price during commercial operation for the benefit of meeting financial goals of the buyers and sellers. For example, the Specification discloses: [0075] “Transactions in a peer-to-peer marketplace are often characterized by some amount of negotiating.”   Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to include the recited limitations, for the benefit of meeting financial goals of the buyers and sellers.

	Claim 23. The method of claim 9, wherein the peer-to-peer marketplace is a third-party with respect to the transportation service. Abhyanker; [0648]. Same rationale as applied to claim 9. 

	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker in view of Greenberger, further in view of Brady, and further in view of Healey et al. (US 2018/0281657 A1).

	Claims 6, 14 and 19.  Abhyanker does not specifically teach: receiving instructions to market the item while the autonomous vehicle transports the item, and sending notifications marketing the item to rideshare passengers of the autonomous vehicle, which is disclosed/suggested in Healey et al. (Healey) Fig. 2; [0045]; [0044] 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Abhyanker to include the recited limitations, as disclosed/suggested in Healey, for the benefit of providing for automated goods exchange between autonomous vehicles while the autonomous vehicles are still in motion, thereby increasing efficiently of transferring goods to consumers, as specifically stated in Healey. [0015]

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
Claim rejections under 35 USC 101 have been withdrawn, therefore Applicant’s arguments regarding 101 issue are moot.
	In response to Applicant’s argument that the combination of references does not disclose that “the transportation service computing system schedules an autonomous vehicle for passenger ridesharing and goods transportation,” it is respectfully noted that Greenberger was applied for this limitation.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/02/2022